DETAILED ACTION
This is a first action on the merits.  Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 12/5/2019 has been received and considered.

Specification
The disclosure is objected to because of the following informalities:  
Paragraphs 59-60 and fig. 3 appear to disclose controller 14 acquires the peak value of the torque after a predetermined number of peaks of the torque in some period of time.  However, in paragraph 60 the specification starts using the phrase “peak number of the torque” without clarifying which value that corresponds to.  This phrase is found in paragraphs 14, 15, and 60-62, and fig. 8 with no further clarifying remarks on what “peak number of the torque” comprises.  If “peak number of the torque” is the same as “number of peaks of the torque”, the terms should be made consistent.  If “peak number of the torque” is different from “number of peaks of the torque”, the term should be clarified.  
Paragraph 60 discloses peak number of the torque reaching a first threshold value from a point in time of a shift signal or a point in time of a shift condition being satisfied.  However, the disclosure does not clarify if the “peak number of the torque” is a single peak of the torque at a point in time (of a shift signal or a shift condition being satisfied), or if the “peak number of the torque” is a counted number of peak torque values over a period of time.  If it is a counted number of peak torque values over a period of time, the specification does not clarify what that period of time is.  It only states the start of the time period (a point in time of a shift signal or a shift condition being satisfied), and not the end of the time period.  The terms and ranges should be clarified.
Appropriate correction is required.

Claim Objections
Claims 7, 9, 10, and 12 are objected to because of the following informalities:    
in claims 7 and 12, lines 4-5, element “and the transmission device that moves the linking member” should be corrected to --and the transmission device, wherein the transmission device moves the linking member--;
in claim 9, line 7, element “or at which the shifting condition is satisfied” should be corrected to --or from the point of time at which the shifting condition is satisfied--;
in claim 10, lines 6-8, element “a predetermined proportion of the peak value of the torque, of which the peak number has reached the first threshold value.” should be corrected to --a predetermined proportion of the peak value of the torque.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(A)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 10, lines 2-7, the phrase “determining the peak number of torque from the point of time at which the electronic controller receives a signal related to a shifting instruction from the operation unit or at which the shifting condition is satisfied becomes equal to a first threshold value” is not clearly described in the specification.  Paragraph 60 discloses peak number of the torque reaching a first threshold value from a point in time of a shift signal or a point in time of a shift condition being satisfied.  However, the disclosure does not clarify if the “peak number of the torque” is a single peak of the torque at a point in time (of a shift signal or a shift condition being satisfied), or if the “peak number of the torque” is a counted number of peak torque values over a period of time.  If it is a counted number of peak torque values over a period of time, the specification does not disclose what that period of time is.  It only states the start of the time period (a point in time of a shift signal or a shift condition being satisfied), and not the end of the time period.  Further, paragraph 63 discloses that the first threshold value can be an even or odd number.  However, the specification does not disclose what the first threshold value actually is, or how it is chosen, identified, or counted.  Therefore, specification also does not disclose how to determine when the peak number of torque has reached the first threshold. One of ordinary skill in the art would not recognize that the specification provides support for the claims, and would not be able to make and/or use the invention.
Regarding claim 11, the phrase “the first threshold value is variable” is not clearly described in the specification.  Paragraph 60 nominally recites that the first threshold value is variable, and paragraph 63 discloses that the first threshold value can be an even or odd number.  However, the specification does not disclose in what way the first threshold value is variable, nor how to calculate the variance in the value. One of ordinary skill in the art would not recognize that the specification provides support for the claims, and would not be able to make and/or use the invention.
Regarding claim 13, the phrase “calculate a rotational speed of the crank in accordance with a peak cycle of a torque applied to a crank” is not clearly described in the specification.  Paragraphs 18 and 66 nominally recite that the controller can calculate the rotational speed of the crank per unit time in accordance with a peak cycle of the torque applied to the crank.  However, the specification does not disclose what the peak cycle is, nor how to calculate crank speed based on the peak cycle. One of ordinary skill in the art would not recognize that the specification provides support for the claims, and would not be able to make and/or use the invention.
Claim 11 is also rejected as being dependent upon a rejected base claim.

112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, lines 2-4, the phrase “a driving rotation body rotated as the crank rotates, a driven rotation body provided on the wheel, and a linking member wound around the driving rotation body and the driven rotation body” renders the claim indefinite because the driving rotation body, the driven rotation body, and the linking member appear to be double inclusions of part of the transmission device previously recited (claim 1).
Regarding claim 6, lines 7-8, and claim 12, lines 10-11, the phrase “a transmission of the transmission device” renders the claims indefinite because it is unclear which element(s) in the specification corresponds to the transmission of the transmission device.  Paragraph 27 discloses the transmission device is either a front or rear derailleur (each derailleur would include sprockets and a shifter to move a chain between the sprockets, as is known to a person of skill in the art).  However, there is no disclosure as to which element of the derailleur is the transmission.  Further, it is unclear if the transmission is a double inclusion of one of the structural elements previously recited in the respective claim (claim 6, lines 2-4, and claim 12, lines 2-5).
Regarding claims 7 and 12, lines 1-4, the phrase “a transmission device of a human-powered vehicle that includes a crank, a wheel, a driving rotation body rotated as the crank rotates, a driven rotation body provided on the wheel, a linking member wound around the driving rotation body and the driven rotation body, and the transmission device” renders the claims indefinite because it is unclear which of the elements recited are part of the transmission device, specifically, and which of the element recited are part of the human-powered vehicle, generally.
Regarding claim 8, line 2, the phrase “a maximum value of the torque” renders the claim indefinite because it appears to be a double inclusion of the peak torque previously recited (claim 1).  
Regarding claim 9, line 3, the phrase “a shifting condition” renders the claim indefinite because it appears to be a double inclusion of the shifting condition previously recited (claim 1).
Regarding claim 9, line 4, and claim 10, line 5, the phrase “a shifting operation” renders the claims indefinite because it appears to be a double inclusion of the shifting operation previously recited (claim 1).
Regarding claim 9, line 5, the phrase “a peak number of the torque” renders the claim indefinite because it is unclear if it is a double inclusion of the peak value of the torque previously recited.  Paragraphs 59-60 and fig. 3 appear to disclose controller 14 acquires the peak value of the torque after a predetermined number of peaks of the torque in some period of time.  However, in paragraph 60 the specification starts using the phrase “peak number of the torque” without clarifying which value that corresponds to.  This phrase is found in paragraphs 14, 15, and 60-62, and fig. 8 with no further clarifying remarks on what “peak number of the torque” comprises.
Regarding claim 9, lines 5-7, the phrase “the point of time at which a signal related to a shifting instruction from an operation unit of the human-powered vehicle is received” renders the claim indefinite because it lacks antecedent basis.
Regarding claim 9, lines 2-7, the phrase “set a shifting wait time…in accordance with a peak number of the torque from the point of time…at which the shifting condition is satisfied” renders the claim indefinite because it is unclear what comprises a peak number of the torque from a point in time.  Paragraph 60 discloses peak number of the torque reaching a first threshold value from a point in time of a shift signal or a point in time of a shift condition being satisfied.  However, the disclosure does not clarify if the “peak number of the torque” is a single peak of the torque at a point in time (of a shift signal or a shift condition being satisfied), or if the “peak number of the torque” is a counted number of peak torque values over a period of time.  If it is a counted number of peak torque values over a period of time, the specification does not clarify what that period of time is.  It only states the start of the time period (a point in time of a shift signal or a shift condition being satisfied), and not the end of the time period.
Regarding claim 10, line 3, the phrase “a signal related to a shifting instruction” renders the claim indefinite because it appears to be a double inclusion of the signal related to the shifting instruction previously recited (claim 9).
Regarding claim 10, lines 6-7, the phrase “if the peak number of the torque becomes equal to a predetermined proportion of the peak value of the torque” renders the claim indefinite because it is unclear.  See the previous discussion on clarity of what the “peak number of the torque” actually is.  If the “peak number of the torque” is the peak value of the torque, it is unclear how the peak value becomes equal to a proportion of itself.  If the “peak number of the torque” is the counted number of times the torque peaks, it is unclear how that number would reach a proportion of a single torque peak value.  
Regarding claim 12, lines 8-12, the phrase “control a timing for starting operation of the transmission device in accordance with at least one of a communication time of a control signal to the transmission device, an operation time of a transmission of the transmission device, and a movement time of the linking member resulting from operation of the transmission” renders the claim indefinite because it is unclear how control of a starting operation of the transmission device is based on events occurring during operation of the transmission device.  That is, both an operation time of a transmission of the transmission device and a movement time of the linking member (which is best understood as part of the transmission device) occur during operation of the transmission device.  Therefore it is unclear how the start of operation of the transmission device is based on events that occur during operation of the transmission device (i.e., they occur after the starting operation of the transmission device).
Regarding claim 13, line 2, the phrase “the crank” renders the claim indefinite because it lacks antecedent basis.
Regarding claim 13, line 3, the phrase “a torque applied to a crank” renders the claim indefinite because it is unclear if it is a double inclusion of the torque previously recited (claim 1).  In addition, “a crank” renders the claim indefinite because it appears to be a double inclusion of the crank previously recited.
Claims 10 and 11 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durdevic et al., U.S. Patent 9,026,288.
Regarding claims 1 and 7, as best understood, Durdevic et al. discloses a control device configured to control a transmission device of a human-powered vehicle that includes a crank, a wheel, a driving rotation body rotated as the crank rotates, a driven rotation body provided on the wheel, a linking member wound around the driving rotation body and the driven rotation body, and the transmission device that moves the linking member between a first rotation body and second rotation body provided on at least one of the driving rotation body and the driven rotation body (e.g., bicycle chain gearshift, col. 6, lines 45-46), the control device comprising: 
an electronic controller configured to control a transmission device of a human-powered vehicle in accordance with a shifting condition;
the electronic controller configured to monitor a torque applied to the human-powered vehicle upon determining the human-powered vehicle is ridden and driven, and 
the electronic controller being configured to control the transmission device so that movement of the linking member from one of the first rotation body and the second rotation body to the other one of the first rotation body and the second rotation body is completed at a timing that differs from a peak value of the torque (e.g., see col. 4, lines 5-15).  
Regarding claim 2, Durdevic et al. discloses the electronic controller is configured to permit the shifting operation of the transmission device upon determining the torque is equal to a predetermined proportion of the peak value (e.g., torque below set maximum, col. 4, lines 5-15).  
Regarding claim 3, Durdevic et al. discloses the shifting condition is set based on a first reference value and a threshold value of the human-powered vehicle, and the electronic controller is configured to automatically control the transmission device in accordance with the shifting condition (e.g., see col. 2, lines 30-35).  
Regarding claim 4, Durdevic et al. discloses the shifting condition is set based on an input to an operation unit of the human-powered vehicle, and the electronic controller is configured to control the transmission device in accordance with the input to the operation unit (e.g., see col. 4, lines 15-20).  
Regarding claim 9, as best understood, Durdevic et al. discloses the electronic controller is configured to set a shifting wait time that is a time from a point of time at which a shifting condition of the human-powered vehicle is satisfied to a point of time at which a shifting operation of the transmission device is permitted in accordance with a peak number of the torque from the point of time at which a signal related to a shifting instruction from an operation unit of the human-powered vehicle is received or at which the shifting condition is satisfied (e.g., see col. 4, lines 19-21).  
Regarding claim 10, as best understood, Durdevic et al. discloses upon determining the peak number of torque from the point of time at which the electronic controller receives a signal related to a shifting instruction from the operation unit or at which the shifting condition is satisfied becomes equal to a first threshold value, the electronic controller is configured to permit a shifting operation of the transmission device if the peak number of the torque becomes equal to a predetermined proportion of the peak value of the torque, of which the peak number has reached the first threshold value (e.g., see col. 4, lines 5-15).  
Regarding claim 11, as best understood, Durdevic et al. discloses the first threshold value is variable (e.g., see col. 4, lines 5-15).  
Regarding claim 14, Durdevic et al. discloses transmission system comprising the control device according to claim 1 and further comprising:
the transmission device (e.g., bicycle chain gearshift, col. 6, lines 45-46).  

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchizawa et al., U.S. Patent Application Publication 2018/0118211.
Regarding claim 12, as best understood Tsuchizawa et al. discloses a control device configured to control a transmission device of a human-powered vehicle that includes a crank, a wheel, a driving rotation body rotated as the crank rotates, a driven rotation body provided on the wheel, a linking member wound around the driving rotation body and the driven rotation body, and the transmission device that moves the linking member between a first rotation body and second rotation body provided on at least one of the driving rotation body and the driven rotation body (e.g., see para. 22), the control device comprising: 
an electronic controller configured to control a timing for starting operation of the transmission device in accordance with at least one of a communication time of a control signal to the transmission device, an operation time of a transmission of the transmission device, and a movement time of the linking member resulting from operation of the transmission (e.g., see para. 92).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Durdevic et al., U.S. Patent 9,026,288, in view of Djakovic et al., U.S. Patent 10,450,031.
Regarding claim 8, as best understood, Durdevic et al. does not explicitly disclose the electronic controller is configured to acquire a maximum value of the torque in a range in which the torque is switched from an increasing tendency to a decreasing tendency as the peak value of the torque.  
Djakovic et al. discloses that it is known that pedal torque has a sinusoidal profile, and the torque is at a maximum when the pedals are located in a horizontal position (col. 4, line 64 - col. 5, line 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to acquire a maximum value of the torque based on the sinusoidal profile of the pedaling, in order to minimize wear and increase service life, as taught by Djakovic et al. (col. 5, lines 9-11). 
Regarding claim 13, as best understood, Durdevic et al. does not explicitly disclose the electronic controller is configured to calculate a rotational speed of the crank in accordance with a peak cycle of a torque applied to a crank of the human-powered vehicle.
Djakovic et al. discloses that it is known that pedal torque has a sinusoidal profile (col. 4, line 64 - col. 5, line 4).
Further, the examiner takes official notice that it is well known to correlate speed and torque.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to calculate crank speed based on the sinusoidal profile of the pedaling, in order to yield the predictable result of calculating the speed of the crank. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose or render obvious the electronic controller is configured to vary the predetermined proportion in correspondence with a rotational speed of the crank, in combination with the other elements required by claims 1 and 2.  
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619